Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
This communication is in response to the application filed on 03/20/2020. In which Claims 1-14 are presented for examination.
Drawings
The applicant’s drawings submitted on 08/31/2017 are acceptable for examination purposes. 


Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-13 of US patent No. 9,754,130. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.
Claims 1-14 recite similar limitations as claims 1-13 of US No. 9,754,130 as follows: 
       Instant application
    US Application No. 9,754,130
    Claim 1. A method comprising: generating a database that contains file properties for a set of valid system files for a non-compromised operating system of a host computer; storing the database in a distributed manner throughout a 
Claim 2. performing a plurality of different content-hash functions on each of the file properties of the system files to produce a plurality of hash values for each of the file 



Claim 6 and 11

Claim 1. A method comprising: generating a database that contains file properties for a set of valid system files for a non-compromised operating system of a host computer; storing the database in a distributed manner throughout a 

Claim 5, 9-13


The table above shows that, although the corresponding claims are directed to different statutory categories, the US patent No. 9,754,130 implemented on a computer would render the claims in the instant application obvious. 
	It is clearly obvious that the (US No. 9,754,130) substantially discloses the subject 
The Applicant merely broadens the scope of the instant application by deleting a few elements from the (US No 7,975,297).
This is a provisional obviousness-type double patenting rejection.

Claims 1-14 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of US patent No. 10614252 B2. This is a provisional double patenting rejection since the conflicting claims have not yet been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 
Claims 1, 4, 6, 8-9, 11 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Collet US 20100161752 A1, in view of Beck (U.S. 20060031673 A1).
As to claim 1, Collet teaches storing the database in a distributed manner throughout a peer-to-peer (P2P) network of nodes using a distributed hash table to select the nodes of the P2P network such that two or more nodes of the P2P network store different portions of the database (Collet Fig. 2, Pa. [0019]) [administering a peer-to-peer P2P file sharing network. The method includes: maintaining a reference associating a particular shared file with one or more seeders in a community of peers and a number of seeders; registering a second peer as a second seeder of the particular shared file, if a first seeder in the community of peers has informed the peers of a termination of the availability of a file seeding of the particular shared file] [0030 (In pure P2P networks, the repository of files index and the storage of files are decentralized, meaning that every P2P client can act as an index server 101 for other peers. A P2P client searching for a given file connects to an index server (100 or 101). The index server (100 or 101) collects all the files shared by the requester and updates its index database 101)]; and performing, by a first node of the P2P network, an integrity check of a second node of the P2P network to detect whether a system file of an operating system currently executing on the second node of the P2P network has been compromised (Collet Fig. 2, Pa. [0078]) [The idea is that in order to accept to serve contents, a node could check the integrity of contents delivered to him] 
It is noted that Collet does not appear explicitly disclose a method comprising: generating a database that contains file properties for a set of valid system files for a 
However, Beck discloses a method comprising: generating a database that contains file properties for a set of valid system files for a non-compromised operating system of a host computer (Beck Pa. [0008]) [operating system loaded from a suspect storage device (e.g., suspected of being infected) during a boot up of a computer system provide a report of file properties of the files on the suspect storage device]; by comparing, by the first node, file properties of the system file of the operating system currently executing on the second node of the P2P network with the file properties contained within the database distributed throughout the P2P network (Beck Pa. [0008]) [The detection system then compares the reported file properties to the actual file properties. If the detection system detects a significant difference between the reported and actual file properties, then the suspect storage device may be infected with malware]
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Beck to the detection infection of the operating system of Collet would have yield predictable results and resulted in an improved system, namely, a system that would detect that an operating system has been modified (Beck Pa. [0002]) 


As to claim 4, the combination of Beck and Collet teaches further comprising using the distributed hash table to store a plurality of databases to the P2P network, wherein each of the databases contains master records of properties of system files for different types of hosts computing devices, and wherein the respective file properties contained within the databases are stored to different ones of the nodes of the P2P network in accordance with the distributed hash table (Collet Fig. 2, Pa. [0019]) [administering a peer-to-peer P2P file sharing network. The method includes: maintaining a reference associating a particular shared file with one or more seeders in a community of peers and a number of seeders; registering a second peer as a second seeder of the particular shared file, if a first seeder in the community of peers has informed the peers of a termination of the availability of a file seeding of the particular shared file] [0030 (In pure P2P networks, the repository of files index and the storage of files are decentralized, meaning that every P2P client can act as an index server 101 for other peers. A P2P client searching for a given file connects to an index server (100 or 101). The index server (100 or 101) collects all the files shared by the requester and updates its index database 101)]

As to claim 6, claim 6 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claims 8-9, the combination of Collet and Beck and teaches further (Collet Pa. [0078]) [The idea is that in order to accept to serve contents, a node could check the integrity of contents delivered to him]

As to claim 11, claim 11 recites the claimed that contain similar limitations as claim 1; therefore, it is rejected under the same rationale.

As to claim 14, claim 14 recites the claimed that contain similar limitations as claim 4; therefore, it is rejected under the same rationale.
Allowable Subject Matter
Claims 2-3, 5, 7 and 10, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EVANS DESROSIERS/Primary Examiner, Art Unit 2491